Citation Nr: 0914598	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-14 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil, claimed as due to exposure to certain 
herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.  
 
During the appeal, in December 2005 the Veteran testified 
before the undersigned at a Travel Board hearing at the RO.  
A transcript of that hearing is of record and associated with 
the claims folder.  Following that hearing, in January 2006 
the Board remanded the case to the RO for further 
development. 

In the Veteran's December 2001 claim on this matter, he also 
claimed entitlement to service connection for a dental 
disability.  This matter has not been addressed by the RO and 
is referred to the RO for appropriate action.


FINDING OF FACT

Competent medical evidence exists showing that the Veteran's 
squamous cell carcinoma of the right tonsil is related to 
service.


CONCLUSION OF LAW

Squamous cell carcinoma of the right tonsil was incurred in 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating his claim 
for service connection for squamous cell carcinoma of the 
right tonsil.

II.  Factual Background

The service treatment records show that at his December 1963 
pre-induction examination, the Veteran reported having had 
ear, nose, or throat trouble, which in the summary of data, 
the Veteran clarified as strep throat.  On examination, the 
clinical evaluation of the mouth and throat was normal.  
  
At a November 1964 flight physical examination, the Veteran 
reported that he used to have strep throat each winter but 
had not had trouble with this in the last five to six years.  
On examination at that time the clinical evaluation of the 
mouth and throat was normal.  

Service treatment records show that in April 1965, testing 
showed he was positive for alpha streptococcus.  Treatment 
records in service show that he was treated at a base 
dispensary from May 17 to 25, 1965.  He complained of a voice 
change and symptoms regarding his tonsils.  He reported that 
his throat was not really sore at present.  Physical 
examination showed symptoms involving the tonsils.  He was 
treated with tetracycline.  After he left the dispensary on 
May 25, he reported for treatment the next day due to related 
symptoms.  

Service treatment records dated in September 1965 show that 
the Veteran was seen and had a GE (gastroesophageal) smear 
that was positive, after which he was prescribed 
Erythromycin.  About one week later a repeat GE smear was 
positive for diplococci.  At that time the provider switched 
medication to tetracycline.

The report of a February 1966 separation examination shows 
that the Veteran reported having had ear, nose or throat 
trouble.  On examination, the clinical evaluation of the 
mouth and throat was normal.

After service, VA treatment records from February to April 
1966 show that during this period he was treated for 
complaints including slurring of speech.  The treatment 
provider noted that the Veteran also had some nerve damage to 
the right side of the tongue and atrophy of the left side of 
the tongue.  The report of an April 1966 oral surgery 
consultation noted examination findings including that the 
tonsils were hypertrophic with considerable exudate; and the 
pharynx was inflamed.  The report of an April 1966 
neurological examination concluded with a diagnostic 
impression of left atrophy of the tongue, etiology 
undetermined.

The report of a July 1966 VA examination contains findings 
from a special neurological examination, including that the 
tongue deviated to the left, with that side atrophied; which 
is reflected in the diagnosis of paralysis, hypoglossal 
nerve, left, peripheral, incomplete, cause unknown.  There 
are no indications of any abnormal findings as to the 
tonsils.

The report of an October 1971 VA examination contains a 
neurological examination diagnosis of incomplete paralysis, 
left hypoglossal nerve, stable, of undetermined etiology.  
The examination report noted normal findings with respect to 
the lymphatic and hemic systems; head, face and neck; and 
nose, sinuses, mouth and throat.

VA treatment records in 2001 show that the Veteran was seen 
in January with a four to six week history of right side neck 
mass the Veteran had noted in November or December of 2000.  

In February 2001 a VA otolaryngologist performed a right 
tonsillectomy with a panendoscopy to rule out malignancy of 
the right tonsil.  Ultimately, a biopsy confirmed a diagnosis 
of a squamous cell carcinoma of the right tonsil.  A fine 
needle aspiration of the right cervical node showed a 
metastatic squamous cell.  Following that, private treatment 
records in 2001 show that the Veteran underwent combined 
chemotherapy and radiation, with treatment ending in May 
2001.  VA and Private treatment records thereafter show 
continued treatment for squamous cell carcinoma of the right 
tonsil.  

In a September 2002 letter, a VA section chief, 
hematology/oncology, stated that she had treated the Veteran 
since March 2001.  The physician noted that the Veteran had 
been diagnosed with squamous cell carcinoma of the right 
tonsil, stage IV, and had been treated successfully with 
combined chemotherapy and radiation therapy.  The Veteran had 
reported a history of having served in Vietnam and being 
exposed to Agent Orange.  

This VA physician stated that in the field of oncology, the 
etiology and pre-disposing factors of head and neck cancer 
were considered to be the same, regardless of the pharynx or 
the tonsil or the larynx.  The physician concluded with a 
statement that "If a carcinoma of the larynx is considered 
to be related to Agent Orange exposure, why is a carcinoma of 
the upper respiratory tract not considered to be related as 
well?"

Private treatment records include a September 2002 statement 
titled Cancer Clinic Note Addendum, in which a treating 
otolaryngologist, Daniel A. Deems, M.D., Ph.D., F.A.C.S., 
addressed the issue of the possible relationship between the 
Veteran's Agent Orange exposure in Vietnam and his tonsillar 
squamous cell carcinoma.  

In his September 2002 statement, Dr. Deems noted that there 
was no definite data on any relationship between tonsillar 
carcinoma and Agent Orange, but he indicated there was such a 
known relationship between laryngeal carcinoma and Agent 
Orange exposure.  Dr. Deems opined that a relationship 
between Agent Orange exposure and the Veteran's tonsillar 
squamous cell carcinoma was certainly a possibility, 
particularly since the Veteran never smoked or had any other 
significant risk factors besides the Agent Orange exposure.

In a November 2003 Cancer Clinic Note, Dr. Deems noted that 
he was concerned that the Veteran's tumor may be related to 
his Agent Orange exposure.

During a December 2005 Travel Board hearing, the Veteran 
testified that he served in Vietnam from June 1965 to 
February 1966; that he only used tobacco for three months 
while in Vietnam, and he never used alcohol.  He testified 
that he had had throat symptoms since service, mostly sore 
throats due to strep throat. 

In a March 2006 statement, the VA physician who wrote the 
September 2002 letter noted that the Veteran served in 
Vietnam, and never smoked or drank alcohol.  She indicated 
that presently, only carcinoma of the larynx, and cancer of 
the lung and trachea were considered to be related to Agent 
Orange exposure.  She concluded that as of the present, she 
did not have any proof or supporting evidence to suggest the 
direct relationship between Agent Orange exposure and head 
and/or neck cancer.

In a VA treatment record dated in January 2007, a VA primary 
care physician opined that the Veteran's malignancy involving 
his tonsils was related to his Agent Orange exposure in 
service.  In this regard, he noted that he considered the 
tonsils to be part of the laryngeal region and not 
necessarily a separate entity; and that there was obvious 
cancer risk involving the lungs, trachea and larynx, and the 
tonsils were an obvious extension of that.

In a June 2007 letter, Dr. Deems stated that he was affirming 
his September 2002 opinion.  In that regard, he noted that if 
one examines the anatomic description of the tonsil and 
pharynx one would see that it was a respiratory tissue 
containing cilia that beat in unison moving secretions 
through the pharynx and through the larynx.  He stated that 
this tissue was contiguous with the larynx, and the tonsils 
were considered a portion of the oropharynx.  

On this basis, Dr. Deems opined that it was at least as 
likely that the Veteran's squamous cell carcinoma of the 
right tonsil was related to exposure to Agent Orange.  In 
this regard, Dr. Deems noted: that the Veteran had no other 
cancer risk factors-he never smoked and did not drink 
alcohol, the two most common related factors with cancer of 
the pharynx or larynx; that tonsil tissue was a component of 
the pharynx; and that the Veteran's cancer should be 
considered respiratory tissue similar to the larynx.  Dr. 
Deems noted that any exposure to Agent Orange must first pass 
through the oral cavity and the oropharynx (tonsil region) 
before exposing the larynx, trachea, and lungs.  

Dr. Deems further stated that other cancers in the lower and 
upper respiratory tract were involved and the oropharynx was 
considered a portion of the upper respiratory tract as the 
entrance of air and airborne particles into the Veteran's 
airway.  Dr. Deems concluded with an opinion that, given the 
lack of cancer risk factors other than his Agent Orange 
exposure, the Veteran's tonsil cancer was related to this 
carcinogen exposure in service. 

III.  Legal Authority

Service connection for a disorder in general requires medical 
evidence of a disability, which is the result of disease or 
injury incurred in or aggravated by service; or which is 
proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303(a), 3.310 (2008).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  To establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above discussed requirements for 
establishing entitlement to service connection, VA law also 
provides for entitlement to be established based on certain 
legal presumptions if certain requirements are met.  As 
explained in Section IV below, potentially relevant rules 
include the following.

First, under the provisions of 38 C.F.R. §§ 3.307, 3.309(a), 
certain chronic diseases, including Hodgkin's disease, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  

Second, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent, including Agent 
Orange, during active military, naval, or air service and has 
a disease listed in 38 C.F.R. § 3.309(e), such disease shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (under 38 C.F.R. § 3.2 
(2008), the definition of the "Vietnam Era" for Veterans who 
served in Vietnam).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2008).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

IV.  Analysis of Claim

The Veteran is seeking service connection for squamous cell 
carcinoma of the right tonsil, which was first diagnosed in 
2001.  In considering the Veteran's claim under the 
provisions discussed above regarding presumptive entitlement 
to service connection, some medical definitions would be 
helpful.  The tonsils consist of small rounded masses of 
tissue, which by histology especially involve lymphoid 
tissue, and which also include an overlying stratified 
squamous cell epithelium.  See Dorland's Illustrated Medical 
Dictionary 1962 (31st ed. 2007); Squamous Cell Carcinoma of 
the Tonsil, Baylor College of Medicine, 
http://www.bcm.edu/oto/grand/01_29_04.htm, January 29, 2004.  

Generally, epithelial cell tissue, including stratified 
squamous cell epithelium, covers internal and external 
surfaces of the body, including as here, the lymphoid tissue 
of the tonsils.  Id. at 643 (31st ed. 2007).  A carcinoma is 
a malignant growth of epithelial cells, and squamous cell 
carcinoma is a carcinoma of squamous epithelial cells.  Id at 
294, 297.  

Hodgkin's disease is a form of malignant lymphoma and is a 
cancer of the lymphatic system, involving the progressive 
enlargement of the lymph nodes, spleen, and lymphoid tissue 
in general.  See Dorland's Illustrated Medical Dictionary 
542, 1101 (31st ed. 2007).  

The veteran's claimed squamous cell carcinoma of the right 
tonsil involves just that, squamous cell tissue.  Because of 
that fact, and the fact that the claimed disability is not 
shown to involve the lymphoid tissue of the tonsil, and 
because the evidence does not show the presence of a 
malignant lymphoma of the tonsil's lymphoid tissue, or 
specifically, Hodgkin's disease, ultimately there is no basis 
to consider entitlement under the presumption provided under 
38 C.F.R. §§ 3.307, 3.309(a), which here only applies if 
there was Hodgkin's disease.   

The Veteran for his part mostly bases his claim on his 
exposure to Agent Orange while serving in Vietnam during the 
Vietnam Era.  

The record as reflected in his personnel records shows that 
the Veteran did serve in the Republic of Vietnam during the 
Vietnam Era.  He is therefore presumed to have been exposed 
during such service to an herbicide agent.  There is no 
affirmative evidence to the contrary.  Thus, because he is 
shown to have been exposed, he is entitled to the presumption 
of service connection for certain disorders listed under 39 
C.F.R. § 3.309(e).  

Of the listed diseases, the only ones that come close to 
being possibly implicated in this case, would be non-
Hodgkin's lymphoma, and respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea).  38 C.F.R. § 3.309(e).  
First, with respect to non-Hodgkin's lymphoma, the Veteran's 
squamous cell carcinoma of the right tonsil involves squamous 
cell tissue of the tonsil, not lymph tissue cells as would be 
the case for non-Hodgkin's lymphoma.  Nor is there a 
diagnosis specifically of non-Hodgkin's lymphoma.   

Second, with respect to respiratory cancers, 38 C.F.R. § 
3.309(e) specifies that  respiratory cancers consist of 
cancer of the lung, bronchus, larynx, or trachea.  The tonsil 
is essentially part of the pharynx and not part of these 
other parts of the conducting passages of the respiratory 
system.  The claimed cancer disability does not involve a 
respiratory cancer of the lung, bronchus, larynx, or trachea.  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 
Fed. Reg. 32,345-32,407 (June 12, 2007).  That includes 
squamous cell carcinoma of the right tonsil, which is not 
covered by the presumption. 

In sum, the Veteran's squamous cell carcinoma of the right 
tonsil does not meet the criteria to be presumed to be 
service connected under 38 C.F.R. § 3.309(e)

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by evidence showing that a disorder 
resulting in disability is, in fact, causally linked to such 
exposure-with evidence of actual exposure-here presumed.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  And more 
generally, service connection may of course be established on 
a direct basis, if there is medical evidence otherwise 
linking a current diagnosis to service.  38 C.F.R. § 3.303.

Thus, even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The Veteran is not shown to have any preexisting (before 
service) cancer of the right tonsil.  There may be some 
countervailing evidentiary data regarding the pre-existence 
of throat pathology, as reported by the Veteran at induction 
as strep throat; however, because this condition-to the 
extent it may be referable to the current claimed disability 
on appeal-is not noted at service entrance, the veteran is 
presumed to have been sound condition at service entrance.  

There is no competent medical evidence of pre-service 
diagnosis of a strep throat condition, or pathology of the 
throat that may be associated with the currently claimed 
disability.  For these reasons, the Board finds that there is 
not clear and unmistakable evidence that squamous cell 
carcinoma of the right tonsil, or other referable condition, 
pre-existed service.  Therefore, the presumption of soundness 
at service entrance is not rebutted.  38 U.S.C.A. § 1111.  
Consequently, the Board will address this claim on the basis 
of direct service connection.

As discussed above, the medical records on file contain 
unambiguous evidence showing that the veteran has a diagnosis 
of squamous cell carcinoma of the right tonsil.  There is 
also medical evidence in the form of opinions of both VA and 
private physicians to the effect that this disability is 
causally related to the presumed exposure to herbicides in 
service while the Veteran was stationed in Vietnam.  

Dr. Deems provided a logical rationale for his opinion that 
supports the Veteran's claim.  That is, essentially that the 
tonsils were part of the upper respiratory tract as the 
entrance of air and airborne particles into the respiratory 
system, and in histological terms, of the same respiratory 
tissue (referring to the covering epithelium over the 
lymphatic tissue), and contiguous with the larynx; and there 
were no other risk factors other than the Agent Orange 
exposure.  Based on that cogent rationale, Dr. Deems opined 
that it was at least as likely that the Veteran's squamous 
cell carcinoma of the right tonsil was related to the Agent 
Orange exposure in service.  

This opinion is supported by the September 2002 statement of 
the VA section chief, hematology/oncology, and the January 
2007 opinion of the VA primary care physician.  

There is no opinion actually to the contrary.  In this 
regard, the VA physician who provided the September 2002 
statement did provide a subsequent statement in March 2006.  
In the latter statement she declared that she did not have 
any proof or supporting evidence to suggest the direct 
relationship between Agent Orange exposure and head and/or 
neck cancer.  

On this point, the fact that this physician had no proof or 
supporting evidence to suggest the direct relationship is not 
the same as providing an opinion that there was no 
relationship.  Notably, in her earlier statement of September 
2002, she suggested the contrary, providing an implicit 
opinion in support of the Veteran's claim by stating that 
"If a carcinoma of the larynx is considered to be related to 
Agent Orange exposure, why is a carcinoma of the upper 
respiratory tract not considered to be related as well?"
 
Based on the foregoing, the Board finds that the evidence of 
record is at least in relative equipoise. Accordingly, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that squamous cell carcinoma of the right tonsil 
was incurred in service. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.303, 3.304.




ORDER

Service connection for squamous cell carcinoma of the right 
tonsil is granted.



____________________________________________
N. R. ROBIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


